Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.         Claims 1-26 are pending. 

2.	Applicant's election without traverse of Group I, claims 1-15 and SEQ ID NO: 73 and 89 as species election in the reply filed on 6/3/2021 is acknowledged.  
	During the examination, it is found that there is no undue burden to examine SEQ ID NO: 73, 75, 81, 89, 90 and 92 together.
Claims 16-26 are withdrawn for being drawn to non-elected invention or species.
Claims 1-15 including SEQ ID NO: 73, 75, 81, 89, 90 and 92 are examined on the merits. 
The requirement is still deemed proper and is therefore made FINAL.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:




	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-4, 8-11 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the recitation “the complements and reverse complements thereof” renders the claim indefinite. It is unclear whether they all refers to antisense sequences or not. The metes and bounds are not clear.				
Scope of Enablement

4.	Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for dsRNA with first strand that comprises at least 21 contiguous nucleotides of SEQ ID NO: 89, 90 and 92 and a second strand that is fully complementary to the first strand, and wherein expression the dsRNA inhibits the gene of SEQ ID NO: 89, 90 and 92 and causes mortality of pollen , does not reasonably provide enablement for dsRNA with any antisense hybridizing the sense strand or its variant thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
 
The claimed invention is not supported by an enabling disclosure taking into account the Wands  factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
 The claims are broadly drawn to dsRNA comprising a first polyribonucleotides comprising at least 21 contiguous nucleotides of SEQ ID NO:89, 90 and 92 and a second polyribonucleotides hybridized to the first polyribonucleotide or being at least 90% complementary to the reverse complement of the first nucleotide sequence. 
The specification teaches feeding western corn rootworm with synthetic dsRNA targeting three regions of SEQ ID NO:1 and demonstrates efficacy against western corn rootworm larvae for all three (Tables 2-3). The specification further teaches injection and feeding of dsRNAs targeting rnapII-140 gene in pollen beetle (Meligethes aeneus), to cause significant mortality of pollen beetle (Meligethes aeneus)(Tables 14-16).

Further, even if the dsRNA or antisense are intended to silence the SEQ ID NO: 89, 90 and 92, the specification does not enable any gene using fragment thereof of any size to target any pest. Thomas et al. (2001, The Plant Journal 25(4):417-425) teach that the lower size limit required for targeting reporter transgene mRNA de novo using PTGS was 21 nucleotides of complete identity, a size corresponding to that of small RNAs associated with PTGS in plant and RNAi in animals (abstract). Therefore, all of the DNA segments smaller than 21 nucleotides in instant claims are not enabled for silencing a target gene. 
Still further, instant reads on dsRNA variants with sense and antisense RNA are not fully complementary to each other given the broad reasonable interpretation of “second polyribonucleotides hybridized to the first polyribonucleotide” in claim 1. The state-of-the-art teaches isolating DNA fragments using stringent hybridization conditions, does not always select for DNA fragments whose contiguous nucleotide sequence is the same or nearly the same as the probe.  Fourgoux-Nicol et al (1999, Plant Molecular Biology 40 :857-872) teach the isolation of a 674bp fragment using a 497bp probe incorporating stringent hybridization conditions comprising three consecutive 30 minute rinses in 2X, 1X and 0.1X SSC with 0.1% SDS at 650C (page 859, left column, 2nd paragraph).  Fourgoux-Nicol et al also teach that the probe and isolated DNA fragment exhibited a number of sequence differences comprising a 99bp 
Therefore, without a function associated with the dsRNA as claimed, undue experimentation would have been required to practice the invention for variants as discussed above given that no guidance is provided for sequences as well as the assay for their functions.
	Therefore, given the claim breadth, lack of further guidance and additional working example, unpredictability of the art, undue experimentation would be required for a person skilled in the art to practice the invention.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 3-5, 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raemaekers et al. (WO 2007080126).
	The claims are broadly drawn to dsRNA comprising a first polyribonucleotides comprising at least 21 contiguous nucleotides of SEQ ID NO:89, 90 and 92 and a second polyribonucleotides hybridized to the first polyribonucleotide or nucleic acid molecule comprising a polynucleotide operably linked to a heterologous promoter wherein polynucleotide encodes a hpRNA comprising a first nucleotide sequence comprising at least 21 contiguous nucleotides of SEQ	ID NO:73, 75 and 81 and a third  the being at least 90% complementary to the reverse complement of the first nucleotide sequence as well as a spacer; or the plant/plant cell/plant material comprises the dsRNA or wherein the plant is a canola plant; or a sprayable formulation comprising the dsRNA.
	Raemaekers et al. teach a dsRNA produced from the expression of the polynucleotide sequence comprising SEQ ID NO: 1597 (claim 2). As shown below, SEQ ID NO:1597 of Raemaekers et al. share 38 bp in common. Raemaekers et al. teach seed/plant/plant cell/propagation material/pesticide/commodity product comprising the polynucleotide encoding dsRNA or the dsRNA produced from the 
	
RESULT 14
ANN25254
ID   ANN25254 standard; RNA; 965 BP.
XX
AC   ANN25254;
XX
DT   28-DEC-2007  (first entry)
XX
DE   N. lugens lethal gene dsRNA sense strand, SEQ ID 1597.
XX
KW   pesticide; plant growth regulation; insecticide; fungicide; nematocide;
KW   food; RNA interference; RNAi; ss.
XX
OS   Nilaparvata lugens.
XX
CC PN   WO2007083193-A2.
XX
CC PD   26-JUL-2007.
XX
CC PF   18-SEP-2006; 2006WO-IB004008.
XX
PR   16-SEP-2005; 2005US-0718034P.
PR   12-JAN-2006; 2006US-0758191P.
PR   07-FEB-2006; 2006US-0771160P.
PR   16-AUG-2006; 2006US-0837910P.
PR   15-SEP-2006; 2006WO-IB003446.
XX
CC PA   (DEVG-) DEVGEN NV.
XX
CC PI   Raemaekers R,  Feldmann P,  Plaetinck G,  Nooren I,  Bleu EV;
CC PI   Pecqueur F,  Kubler L,  Damme N,  Degrave L,  Remory I;
XX
DR   WPI; 2007-624058/59.
XX
CC PT   New polynucleotide sequence, useful for preparing a composition for 
CC PT   preventing or treating insect, fungal or nematode infestation.
XX
CC PS   Claim 1; SEQ ID NO 1597; 360pp; English.
XX
CC   The present invention relates to methods for controlling pest infestation
CC   using double stranded RNA molecules via RNA interference (RNAi). Double 
CC   stranded ribonucleotides of this invention are produced from the 
CC   expression of corresponding polynucleotide sequences, where contact of 
CC   the ribonucleotide sequences by a pest inhibits the growth of the pest. 
CC   This invention also relates to cells (bacteria, yeast, algae) transformed
CC   with the said polynucleotides and food products (stored grains, pet food 
CC   or powdered chocolate) containing the said cells. The method of 
CC   protecting an object from pest infestation comprises treating the surface

CC   RNA molecules. The object is wood, tree, book binding, cloth, or a food 
CC   storage container. The isolated nucleotide sequences, double-stranded 
CC   ribonucleotide sequences, cells expressing the said polynucleotides, 
CC   compositions or pesticides of the invention is useful for preventing or 
CC   treating insect, fungal or nematode infestation. The present nucleotide 
CC   sequence is the claimed sense strand of a double stranded RNA encoded by 
CC   a lethal gene present in Nilaparvata lugens.
XX
SQ   Sequence 965 BP; 248 A; 251 C; 252 G; 214 T; 0 U; 0 Other;

  Query Match              1.2%;  Score 38;  DB 24;  Length 965;
  Best Local Similarity   100.0%;  
  Matches   38;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


Qy       1720 TTCCCCGATCACAACCAAAGTCCCAGGAACACCTATCA 1757
              ||||||||||||||||||||||||||||||||||||||
Db        178 TTCCCCGATCACAACCAAAGTCCCAGGAACACCTATCA 215

RESULT 15
ARV27002
ID   ARV27002 standard; DNA; 965 BP.
XX
AC   ARV27002;
XX
DT   26-JUN-2008  (first entry)
XX
DE   Nilaparvata lugens derived target gene, SEQ ID 1597.
XX
KW   transgenic plant; pesticide; plant insect pest; insect resistance;
KW   crop improvement; plant breeding; gene silencing; plant growth regulant;
KW   pathogen resistance; ds.
XX
OS   Nilaparvata lugens.
XX
CC PN   WO2007080126-A2.
XX
CC PD   19-JUL-2007.
XX
CC PF   12-JAN-2007; 2007WO-EP000286.
XX
PR   12-JAN-2006; 2006EP-00447008.
PR   12-JAN-2006; 2006US-0758191P.
PR   07-FEB-2006; 2006US-0771160P.
PR   16-AUG-2006; 2006US-0837910P.
PR   18-DEC-2006; 2006US-0875356P.
XX
CC PA   (DEVG-) DEVGEN NV.
XX
CC PI   Raemaekers R,  Kubler L,  Vanbleu E;
XX
DR   WPI; 2007-572918/55.
XX
CC PT   New isolated double-stranded RNA molecules, useful for improving yield or
CC PT   controlling pest infestations in plants, e.g. preventing insect growth on
CC PT   a plant or preventing insect infestation of a plant.
XX
CC PS   Claim 1; SEQ ID NO 1597; 297pp; English.
XX
CC   The present invention relates to a novel nucleotide for controlling pest 

CC   ribonucleotide sequence produced as a result of expression of a 
CC   polynucleotide sequence, which when inserted into the plant develops 
CC   resistance against plant insect pest; a cell transformed with a 
CC   polynucleotide comprising a nucleic acid sequence, optionally operably 
CC   linked to a regulatory sequence; a plant transformed with a 
CC   polynucleotide having a nucleic acid sequence; a seed or reproductive or 
CC   propagation material for a plant; a pesticide; a method for controlling 
CC   or preventing insect growth; a method for producing a plant resistant 
CC   against a plant pathogenic organism; a method for improving yield; and a 
CC   transgenic plant resistant to an insect pest. The novel nucleic acid and 
CC   the transgenic plant of the invention are useful for preventing insect 
CC   infestation of plants and improving yields. The present sequence is a 
CC   plant insect pest gene used as a target for controlling pest infestations
CC   in plants.
XX
SQ   Sequence 965 BP; 248 A; 251 C; 252 G; 214 T; 0 U; 0 Other;

  Query Match              1.2%;  Score 38;  DB 25;  Length 965;
  Best Local Similarity   84.2%;  
  Matches   32;  Conservative    6;  Mismatches    0;  Indels    0;  Gaps    0;

Qy       1720 UUCCCCGAUCACAACCAAAGUCCCAGGAACACCUAUCA 1757
              ::||||||:|||||||||||:||||||||||||:|:||
Db        178 TTCCCCGATCACAACCAAAGTCCCAGGAACACCTATCA 215

	Conclusion

No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LI ZHENG/
Primary Examiner, Art Unit 1662